This is a suit in assumpsit brought, by tbe plaintiff, 0. Howard Wolfe, against the defendant, Blakely D. MeCaughn, Commissioner of Internal Revenue, to recover tbe sum of $66.26, representing additional assessment of income tax against tbe plaintiff upon bis income for 1918, paid by tbe plaintiff, under protest, on May 14, 1923.
Tbe case was tried by tbe court without a jury and from the records, stipulations of tbe parties, and tbe evidence taken, tbe court has found tbe facts and arrived at the conclusions of law presented to tbe court by tbe plaintiff which are now for tbe purpose of this opinion made tbe findings of fact and conclusions of law of tbe court and are filed herewith as the findings of fact and conclusions of law of tbe court. Tbe facts in the case of Upham v. Commissioner of Internal Revenue, 16 B. T. A. 950 (1929) appear to be substantially like tbe facts of tbe ease in band and appear to rule tbe questions involved in tbe present ease in favor of tbe plaintiff.
Prom tbe aforesaid findings of fact and conclusions of law, tbe court finds tbe verdict in favor of tbe plaintiff, 0. Howard Wolfe, and against the defendant, Blakely D. MeCaughn, Commissioner of Internal Revenue, for tbe sum of $66.22, with interest thereon from May 14, 1923, and tbe clerk is directed to enter judgment in favor of the plaintiff and against tbe defendant for tbe sum of $66.22, together with interest thereon from May 14, 1923.
ALBERT W. JOHNSON
United Sitates District Judge,
Specially Presiding.